                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-cv-80187-BLOOM/Reinhart

ANTONY PAYTON,

       Plaintiff,

v.

COMMISSIONER OF
SOCIAL SECURITY,

      Defendant.
_______________________/

                     ORDER ON MOTION FOR LEAVE TO PROCEED
                      IN FORMA PAUPERIS AND DISMISSING CASE

       THIS CAUSE is before the Court upon the pro se Plaintiff’s Motion for Leave to Proceed

in Forma Pauperis, ECF No. [3] (the “Application” or “Motion”), filed in conjunction with

Plaintiff’s Complaint, ECF No. [1] (the “Complaint”), seeking review of a Social Security

Disability or Supplemental Security Income Decision. Plaintiff Antony Payton (“Plaintiff”) has

not paid the required filing fee and, thus, the screening provisions of 28 U.S.C. § 1915(e) are

applicable. The Court has carefully reviewed the Complaint, the Application, and the record in

this case, and is otherwise fully advised in the premises. For the reasons that follow, Plaintiff’s

Complaint is DISMISSED WITHOUT PREJUDICE and the Application is DENIED AS

MOOT.

       Fundamental to our conception and system of justice is that the courthouse doors will not

be closed to persons based on their inability to pay a filing fee. Congress has provided that a court

“may authorize the commencement . . . or prosecution of any suit, action or proceeding . . . or

appeal therein, without the prepayment of fees . . . therefore, by a person who submits an affidavit
                                                         Case No. 19-cv-80187-BLOOM/Reinhart


that includes a statement of all assets such [person] possesses that the person is unable to pay such

fees. . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1

(11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma pauperis

(“IFP”)). Permission to proceed in forma pauperis is committed to the sound discretion of the

court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v. Chattahoochee

Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has wide discretion in

ruling on an application for leave to proceed IFP.”). However, “proceeding in forma pauperis is

a privilege, not a right.” Camp, 798 F.2d at 437.

       In addition to the required showing that the litigant, because of poverty, is unable to pay

for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

determines that the complaint satisfies any of the three enumerated circumstances under Section

1915(e)(2)(B), the Court must dismiss the complaint.

       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”).   Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).




                                                 2
                                                          Case No. 19-cv-80187-BLOOM/Reinhart


“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the

leniency accorded pro se litigants does not give a court license to serve as de facto counsel for a

party or to rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson &

Matthews, Inc. v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs.,

Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other

grounds by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

       Nevertheless, “[f]ederal courts are courts of limited jurisdiction. They possess only that

power authorized by Constitution and statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).

“It is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the party asserting jurisdiction.” Id. (citing Turner v. Bank of

N. Am., 4 U.S. (4 Dall.) 8, 11 (1799) and McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178,

182-183 (1936)). “Indeed, it is well settled that a federal court is obligated to inquire into subject

matter jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co.,

168 F.3d 405, 410 (11th Cir. 1999). “The jurisdiction of a court over the subject matter of a claim

involves the court’s competency to consider a given type of case, and cannot be waived or

otherwise conferred upon the court by the parties. Otherwise, a party could work a wrongful

extension of federal jurisdiction and give courts power the Congress denied them.” Id. (quoting

Jackson v. Seaboard Coast Line R.R., 678 F.2d 992, 1000-01 (11th Cir. 1982)) (internal quotations

omitted).




                                                  3
                                                          Case No. 19-cv-80187-BLOOM/Reinhart


          Further, a “district court may act sua sponte to address the issue of subject matter

jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006) (footnote

call numbers and citations omitted). Accordingly, “once a federal court determines that it is

without subject matter jurisdiction, the court is powerless to continue.” Univ. of S. Ala., 168 F.3d

at 410.

          The Complaint in this case must be dismissed because the Court lacks jurisdiction to review

the Commissioner’s decision at this time. Although the Plaintiff asserts that he is seeking review

of the Administrative Law Judge’s decision, and has attached that decision to the Complaint, the

Complaint does not allege that he has sought review by the Appeals Council, or that the Appeals

Council has rendered a final decision regarding his claim. 42 U.S.C. § 405(g) provides the

jurisdictional basis for judicial review in Social Security matters as follows:

                 Any individual, after any final decision of the Commissioner of
                 Social Security made after a hearing to which he was a party,
                 irrespective of the amount in controversy, may obtain a review of
                 such decision by a civil action commenced within sixty days after
                 the mailing to him of notice of such decision or within such further
                 time as the Commissioner of Social Security may allow.

(emphasis added). Therefore, the three prerequisites set forth for judicial review in § 405(g) are:

(1) a final decision made by the Commissioner after a hearing, (2) the commencement of a civil

action within sixty days of the mailing of notice of the Commissioner’s final decision, and (3) the

filing of the action in an appropriate district court. Weinberger v. Salfi, 422 U.S. 749, 763-64

(1975). The Commissioner’s decision is considered “final” only after completing the four steps

of the administrative review process: (1) initial determination; (2) reconsideration determination;

(3) hearing before an ALJ; and (4) Appeals Council review. Thus, if a plaintiff fails to request

review from the Appeals Council, “there is no final decision and, as a result, no judicial review. .

. .” Sims v. Apfel, 530 U.S. 103, 106-07 (2000) (citing 20 CFR § 404.900(b)). “In administrative-



                                                   4
                                                         Case No. 19-cv-80187-BLOOM/Reinhart


law parlance, such a claimant may not obtain judicial review because he has failed to exhaust

administrative remedies.” Id.

        Because it is not clear from the Plaintiff’s Complaint, or the materials attached, that

Plaintiff requested review by the Appeals Council, Plaintiff has failed to establish that this Court

has jurisdiction under § 405(g). It is axiomatic that the Court cannot consider Plaintiff’s claims

without proper jurisdiction. See Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 84

(U.S. 1998) (“In a long and venerable line of cases, this Court has held that, without proper

jurisdiction, a court cannot proceed at all, but can only note the jurisdictional defect and dismiss

the suit.”) (citations omitted).

        Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

             2. Plaintiff’s Application, ECF No. [3], is DENIED AS MOOT.

             3. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, this 7th day of February, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
Copies to:

Antony Payton, pro se
1345 W. 26 Court
Riviera Beach, FL 33404




                                                 5
